Citation Nr: 0810676	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  05-22 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
including as due to exposure to herbicidal agents.

2.  Entitlement to service connection for hypertension, 
including as due to exposure to herbicidal agents.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from September 1959 until 
November 1982.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from September 2004 and November 2004 
rating decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, the Republic of the 
Philippines.

During the pendency of the appeal, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in Haas 
v. Nicholson, 20 Vet. App. 257 (2006), that reversed a 
decision of the Board which denied service connection for 
disabilities claimed as a result of exposure to herbicides.  
Pursuant to VA's motion, on January 26, 2007, the Court 
stayed further proceedings in all cases pending before VA, 
pending further order. Ribaudo v. Nicholson, 21 Vet. App. 16 
(2007).  The specific claims affected by the stay include 
those where evidence of herbicide exposure may be proven by 
receipt of the Vietnam Service Medal or service on a vessel 
off the shore of Vietnam.  Once a final decision is reached 
on appeal in the Haas and Ribaudo cases, the adjudication of 
any cases that have been stayed will be resumed.

The veteran is in receipt of the Vietnam Service Medal and 
has documented service aboard several naval ships.  While the 
veteran contends that all of his disabilities are related to 
exposure to herbicides, the only claimed disability which 
could potentially be included in those presumptively linked 
to herbicide exposure (if other conditions are met) is 
diabetes mellitus, type 2.  However, the Board notes the 
adjudication of the diabetes mellitus claim could have an 
effect on the claim for service connection for hypertension.  
The law provides that when a determination on one issue could 
have a significant impact on the outcome of another issue, 
such issues are considered inextricably intertwined and VA is 
required to decide those issues together. Harris v. 
Derwinski, 1 Vet. App. 180 (1991).

The Board notes that while the veteran's claims are arguably 
subject to the stay imposed by Chairman's Memorandum, No. 01-
06-24 (Sept. 21, 2006) pursuant to Haas v. Nicholson, 20 Vet. 
App. 257 (2006), for claims for service connection based on 
exposure to herbicides in which the only evidence of exposure 
is the receipt of the Vietnam Service Medal or service on a 
vessel off the shore of Vietnam, since the Board is not yet 
deciding the case, the Board finds that this remand is not 
precluded by the stay imposed pursuant to Haas.  In fact, as 
remand action would be required regardless of the outcome of 
Haas, remanding the case at this time would only expedite the 
appellate process.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This is a case in which the veteran's service records are not 
in evidence.  In cases where the veteran's service records 
are unavailable through no fault of the veteran, there is a 
heightened obligation to assist the veteran in the 
development of her case.  O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  The heightened duty to assist the veteran 
in developing facts pertinent to his claim in a case where 
service medical records are presumed destroyed includes the 
obligation to search for alternative medical records. Moore 
v. Derwinski, 1 Vet. App. 401 (1991).  Where the veteran's 
service medical records have been destroyed or lost, the 
Board is under a duty to advise the veteran to obtain other 
forms of evidence, such as lay testimony, employment 
examinations, pharmacy records and insurance examination 
reports. Dixon v. Derwinski, 3 Vet. App. 261 (1992).  

While the veteran was previously advised he could submit 
alternate sources of evidence, he was never notified that his 
service medical records were unavailable.  If VA makes 
continued efforts to obtain relevant Federal records but is 
unable to obtain them and concludes that it is reasonably 
certain that they do not exist or further efforts to obtain 
them would be futile, VA must provide the claimant with oral 
or written notice of that fact. 38 C.F.R. § 3.159(e)(1).  
That notice must contain the following information: (i) the 
identity of the records VA was unable to obtain; (ii) an 
explanation of the efforts VA made to obtain the records; 
(iii) a description of any further action VA will take 
regarding the claim, including, but not limited to, notice 
that VA will decide the claim based on the evidence of record 
unless the claimant submits the records VA was unable to 
obtain; and (iv) notice that the claimant is ultimately 
responsible for providing the evidence. 38 C.F.R. 
§ 3.159(e)(1)(i) to (iv).  As such, another notification 
letter is required.

During the July 2006 Board hearing, the veteran testified 
that he served in the Merchant Marines after his separation 
from the Navy.  He further testified that he was treated for 
hypertension during this service in the Merchant Marines.  
While the veteran indicated he had these records in his 
possession, it does not appear he submitted these records.  
The Board notes that for VA purposes, service in the Merchant 
Marines is not considered active duty under the statutes and 
regulations governing awards of service connection. See 
38 C.F.R. § 3.7.  There are only two exceptions to this rule: 
where merchant seamen served on blockships in support of 
Operation Mulberry, and where merchant seaman served in 
oceangoing service during the period of armed conflict from 
December 7, 1941 to August 15, 1945, both of which are 
inapplicable in this instance.  Id.  However, any medical 
records associated with the reported Merchant Marine service 
would be relevant to the extent that they show the veteran's 
physical status during such period.  Therefore, these records 
should be obtained and associated with the claims file.

The record reflects the RO issued a Statement of the Case 
(SOC) as to the issues of entitlement to service connection 
for diabetes mellitus and hypertension in March 2005 and 
issued a Supplemental Statement of the Case (SSOC) in August 
2005. The RO then transferred the claims file to the Board in 
May 2006.  In September 2006, the veteran submitted 
additional evidence that appears to be relevant to the issues 
on appeal.  This evidence was forwarded to the Board in 
October 2006; however, the veteran did not provide a waiver 
of the initial review of that evidence by the RO prior to its 
submission for review to the Board.  Since the additional 
evidence in question is neither duplicative of other evidence 
nor irrelevant, and since a Supplemental Statement of the 
Case (SSOC) pertaining to that evidence was not issued, this 
evidence must be referred back to the RO. See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should advise the veteran 
of the evidence it has been unable to 
obtain, including the steps taken to 
obtain the records and any steps the RO 
may take to secure the records.  The 
RO/AMC should also advise the veteran of 
the option of submitting lay testimony and 
other alternate sources of evidence in 
support of the claims, including but not 
limited to letters to and from the veteran 
during the course of military service that 
corroborate in-service treatment; 
accounts, statements, and letters from 
family, friends, acquaintances, and co- 
workers, detailing the makers' 
recollection of the development of the 
veteran's in-service and post-service 
history as to the claimed disorders; post- 
service employment physical examinations, 
insurance claims, and any other material 
that would indicate that the veteran's 
disorders were incurred in or as a result 
of any incident of active military 
service.  The RO/AMC should then obtain 
and associate with the claims file any 
records identified by the veteran that are 
not already associated with the claims 
file.  

2.  The RO should take appropriate steps 
to verify the veteran's service with the 
Merchant Marines and secure all additional 
service medical records or alternative 
records for the veteran through official 
channels or from any other appropriate 
source, including writing the Commanding 
Officer, USCG-National Maritime Center 
(NMC-421), Attn: Correspondence Section, 
100 Forbes Drive, Martinsburg, WV 25404.  
If there are no records, documentation 
used in making that determination should 
be set forth in the claims file. 

3.  The RO/AMC should take such additional 
development action as it deems proper with 
respect to the claims, including the 
conduct of any other appropriate VA 
examinations, and follow any applicable 
regulations and directives implementing 
the provisions of the VCAA as to its 
notice and development.

4.  When the development requested above 
has been completed, the case should again 
be reviewed by the RO/AMC on the basis of 
the additional evidence, including that 
evidence received by the Board following 
the issuance of the August 2005 
Supplemental Statement of the Case.  In 
reviewing the claims, the RO/AMC should 
consider whether the claims should be 
stayed pending the outcome of the current 
appeal of the Court's decision in Haas v. 
Nicholson, 20 Vet. App. 257 (2006).  If 
any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
D.C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



